DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner agrees with the amendments and remarks filed 03/08/2022. The claims have been rejoined. Claims 1-6 and 8-11 are currently pending. The restriction and election requirement filed 02/25/2022 is withdrawn.

Double Patenting
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Examiner notes that claim 5 uses a different preamble than the other claims and claim 9 depends from claim 3.
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case claim 10 is dependent upon claim 4 but recite the exact same limitation as claim 4. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the axial impeller and centrifugal impeller are located behind the pump inlet.” Behind can technically be anywhere on the pump inlet depending on where you are looking at it from. It is suggested to change this to “downstream the pump inlet” as it appears the claim wants the impellers to be located after the pump inlet.
Claim 1 also recites “a sealing assembly includes …. are fixed to the frame structure by a baffle and bolts.” It is suggested to change to this “all of which are fixed” similar to the paragraph after related to the gas separator.
Claim 1 also recites the limitation “all of which are fixed to the frame structure based on a gas separator cap.” This limitation is unclear as “based on a gas separator cap” does not quite make sense here. It is unclear if this is supposed to mean that a gas separator cap with bolts and a second o-ring are fixing the gas separator (valve seat, spring, and valve body) to the frame structure.
Claim 1 also recites the limitation “a gas discharge duct connected to the empty chamber to draw the gas to the outside.” There is a lack of antecedent basis for this limitation. It is suggested to change this to “a gas discharge duct connected to the empty chamber to draw the gas outside the pump.”
Claims 2, 6, and 11 recite the limitation “wherein said the motor and driving mechanism.” It is recommended to change this to “wherein the motor and driving mechanism” or “wherein the said motor and driving mechanism.”
Claims 3 and 5 recite the limitation “wherein said the gas separator.” It is recommended to change this to “wherein the gas separator” or “wherein the said gas separator.”
Claims 3 and 5 recite the limitation “the open position.” There is a lack of antecedent basis for this limitation. It is recommended to change this to “an open position.”
Claims 3 and 5 also recite the limitation “the gas separator operates in two open and closed states.” This is unclear as the way it reads seems like there are two open states and two closed states, but the claim seems to define two states, one being open and one being closed. In this case it is suggested to change this to “the gas separator operates in open and closed states.”
Claims 4 and 8-10 recite the limitation “wherein said the position of the opening.” The center is lacking antecedent basis and is suggested to be changed to “wherein a position of the opening.”
Claims 4 and 8-10 recite the limitation “between the center.” The center is lacking antecedent basis and is suggested to be changed to “between a center.” 
Claim 5 recites “The pump separates gas from liquid.” This is different than the other claims and is suggested to change it to “The pump separating gas from liquid” in order to be the same as the other claims.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record teach a pump to remove liquid from gas, but do not specifically teach the limitations of the pump as in claim 1. They do not teach that there is a pump housing with a cover plate having a pump inlet being attached to a frame structure with a pump outlet; a motor and driving mechanism with the motor fixed on the frame structure so the drive shaft is concentrically connected to the inner circumference of the frame structure; an impeller cluster having an axial impeller in the shape of two or more spiral blades and a centrifugal impel in the shape of plural vanes extending from a center to an outside, both impellers are mounted in succession on the drive shaft and fixed by bolts and an anti-turn, the impellers are located behind/downstream of the pump inlet; a sealing assembly fixed to the frame structure by a baffle and bolts, the assembly includes an oil seal, an oil seal plate, and a first o-ring, the baffle divides the pump housing into an empty chamber and a working fluid chamber; the baffle has an opening that creates a flow of liquid and gas into the empty chamber; a gas separator fixed to the frame structure based on a gas separator cap and bolts sealed by a second o-ring, the separator includes a valve seat, a spring, and a valve body; the separator has a gas discharge duct connected to the empty chamber to draw the gas to the outside and a bleed hole connected to the pump outlet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5693125, 5129796, 4799940, 4776758, 4256435.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        07/14/2022